Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). The certified copies of priority document(s) required by 37 CFR 1.55 have been received in this instant application.
The foreign application filed from JAPAN identifies as:
JAPAN	2020-093468, filed on 05/28/2020.
2)	The I.D.S filed 05/27/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

4)	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (2004/0096575) further in view of  DOUSHITA (2006/0067000).

except to specifically show a magnetic tape cartridge including a cartridge reel. DOUSHITA from the same field teaches a magnetic tape cartridge including a cartridge reel (see figures 1-3). Since the method as taught by DOUSHITA is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as 
As to claim 2, it would have been obvious to apply different  tension along the magnetic tape since this technique is just a routine skill in the art dependent of the purpose of the user.
As to claims 3 and 4, TAKAHASHI et al shows the thickness is 5.6 μm or less or 5.2 μm or less (paragraph [0131]. The thickness of magnetic tape is 2 μm to 100 μm).
As to claim 5, The feature of using non-magnetic layer including a non-magnetic powder in magnetic tape is well known in the art as taught on TAKAHASHI et al’s paragraphs [0006], [0104]-[0128].
As to claim 6, The feature of using a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support was known in the art (as discloses in applicant’s specification, paragraph [0120]).
Magnetic tape of claim 7 is drawn to magnetic tape corresponding to claim 1. Therefore, Magnetic tape of claim 7 is rejected for the same reasons of anticipation (obviousness) as used above.

Claim 8 is rejected with the same reasons set forth on claim 2 above.
Claims 9 and 10 are rejected with the same reasons set forth on claims 3 and 4 above.
Claim 11 is rejected with the same reasons set forth on claim 5 above.
Claim 12 is rejected with the same reasons set forth on claim 6 above.
As to claim 13, DOUSHITA shows the magnetic tape that is wound around a cartridge reel and accommodated in the magnetic tape cartridge (figure 3, cartridge 20 and magnetic tape MT).
5)	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in it/their entirely since the other areas of the document(s) may be replied upon at a later time to substantiate examiner’s rationale of record. A prior art reference must be considered in its entirely, i.e., as a whole, including portion that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. Denied. 469 US. 815 (1984). Furthermore, “ the prior art merely disclose of more than one ” In re Fulton F.3d 1195, 1201, 73 USPQ 2d 1141, 1146 (Fed. Cir 2004).
6)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
March 25, 2022